Case 3:18-cv-01485-RDM-WIA Document 80 Filed 12/01/20 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DALMER LEE REYAN, ;
‘CIVIL ACTION NO. 3:18-CV-1485
Plaintiff, :
:(JUDGE MARIANI)
V. ‘(Magistrate Judge Arbuckle)
PENNSYLVANIA DEPARTMENT OF ;
CORRECTIONS, et al.,
Defendants.
ORDER

AND NOW, THIS / 7 DAY OF DECEMBER 2020, upon review of
Magistrate Judge Arbuckle’s Report and Recommendation (“R&R”) (Doc. 78) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 78) is ADOPTED for the reasons set forth therein;
2. Medical Defendants’ Motion for Summary Judgment (Doc. 57) is GRANTED IN

PART and DENIED IN PART;

3. The Motion is GRANTED as to Count II (Cruel and Unusual Punishment) against

Defendants Dr. Scott Morgan, Dr. Jean Holdren, PA-C Nicole Odem, and PA-C

Mark Hammer;

4, The Motion is DENIED as to Count II (Cruel and Unusual Punishment) against

Defendants Dr. Vanitha Abraham and Dr. Theodoor Voorstad:;
Case 3:18-cv-01485-RDM-WIA Document 80 Filed 12/01/20 Page 2 of 2

5. The Motion is DENIED as to Count V (State law negligence) against Defendants
Correct Care Solutions, Dr. Vanitha Abraham, Dr. Theodoor Voorstad, Dr. Scott
Morgan, Dr. Jean Holdren, PA-C Nicole Odem, and PA-C Mark Hammer;

6. This case is remanded to Magistrate Judge Arbuckle for further pre-trial

management.

 

 

Robert D. Mariani
United States District Judge
